Case 1:15-cr-00252-PKC-RML Document 1089 Filed 11/26/18 Page 1 of 1 PageID #: 17242




                                                                                   James A. Mitchell
                                                                                   Tel: 212.223.0200 ext. 8006
                                                                                   Fax: 212.223.1942
                                                                                   mitchellj@ballardspahr.com




     November 26, 2018

     Via ECF

      Honorable Pamela K. Chen
      United States District Judge
      United States District Court
      Eastern District of New York
      225 Cadman Plaza East
      Brooklyn, New York 11201-1818

            Re:    United States v. Napout, et al., 15 Cr. 252 (S-2) (PKC)

     Dear Judge Chen:

             On behalf of our client, José Maria Marin, we write to respectfully request that the
     Court amend Mr. Marin’s September 11, 2018 Judgment (ECF Dkt. No. 1015) to extend the
     date by which he must satisfy his criminal fine and forfeiture obligations, from November 27,
     2018 to December 14, 2018. As we advised the Court at the recent restitution hearing, we are
     in discussions with the government as to how certain of Mr. Marin’s frozen assets may be
     released to satisfy these obligations. After speaking today with AUSA Sam Nitze, the
     government consents to this request for an amendment of the payment date for the fine and
     forfeiture amounts to December 14, 2018, while reserving the right for Mr. Marin to seek a
     further amendment should additional time be necessary to complete the process of releasing
     these assets.

            Thank you for your consideration of this request.

                                                         Respectfully submitted,

                                                         /s/ JAM

                                                         James A. Mitchell

     cc:    All counsel (by ECF)
